DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123. 
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 19 August 2021 and 15 September 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11106393 and over claims 1-16 of U.S. Patent No. 10489085. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter and the limitations of the Patent/Copending Application would anticipate those of the current application as shown in the example claims in the table below.

Instant application
US 11106393
US 10489085
1. An apparatus, comprising:
a communication interface;
a storage medium; and
a processing device 




configured via instructions to:
receive, via the communication interface, a command to store data into the storage medium;
extract, from the command, an indication of a priority level specified for the command;

select, based at least in part on the priority level, the command;
schedule, in response to the command being selected, the command in a queue; and


postpone execution of commands in the queue until a portion of the apparatus reaches an idle state.
2. The apparatus of claim 1, wherein the communication interface is configured to be connected to a host computer.
3. The apparatus of claim 2, wherein the communication interface is configured to communicate with the host computer via a peripheral component interconnect express bus in accordance with a non-volatile memory host controller interface specification.
4. The apparatus of claim 3, wherein the communication interface is configured to access a plurality of submission queues on the host computer to retrieve commands for execution in the apparatus; and the portion of the apparatus reaches the idle state after a determination that the plurality of submission queues are empty.
5. The apparatus of claim 4, wherein the storage medium includes flash memory; and the processing device is further configured to perform operations of garbage collection after the portion of the apparatus reaches the idle state.
6. The apparatus of claim 5, wherein the processing device is configured to execute the commands in the queue after the operations of garbage collection.
7. The apparatus of claim 5, wherein the processing device is configured to execute the commands in the queue in combination with the operations of garbage collection.
8. The apparatus of claim 5, wherein the priority level is configured to indicate no requirement in latency performance in completion of the commands in the queue.
9. The apparatus of claim 8, wherein the processing device is configured to select the command for scheduling in the queue further based on an attribute of the command; and the attribute is configured to indicate a non-sequential access in an address space.
10. The apparatus of claim 5, wherein the processing device is configured to compress data to be stored via the commands in the queue.
11. The apparatus of claim 5, wherein the processing device is configured to combine write operations requested by the commands in the queue.
1. A storage device, comprising:
a host interface;
a controller;
non-volatile storage media; and
firmware containing instructions executable by the controller to:
receive, via the host interface, a plurality of commands from a host;
compare a priority level specified by the host for each respective write command in the plurality of commands with a predetermined threshold;
select a subset of write commands from the plurality of commands based at least in part on each respective command in the subset being a write command and having a priority level specified by the host to be lower than the predetermined threshold; and
schedule the subset of write commands for execution during an idle time.
2. The storage device of claim 1, wherein the non-volatile storage media includes flash memory; and the controller performs garbage collection during the idle time.
3. The storage device of claim 2, wherein the controller is configured to execute the subset of write commands to store data in the flash memory.
4. The storage device of claim 3, wherein the write commands are executed after performing garbage collection.
5. The storage device of claim 3, wherein the write commands are executed in combination with garbage collection.
6. The storage device of claim 1, wherein the write commands are selected for the subset further based on an attribute of the write commands.
7. The storage device of claim 6, wherein the write commands are selected for the subset based on the attribute indicating that the write commands instruct the controller to store data non-sequentially in an address space.
8. The storage device of claim 1, wherein the controller is configured to reduce write amplification via compressing data to be stored via execution of the write commands in the subset.
9. The storage device of claim 1, wherein the controller is configured to reduce write amplification via combining write operations to be performed via execution of the write commands in the subset.
10. The storage device of claim 1, wherein the controller is configured to reduce write amplification via searching a logical to physical address map to schedule for execution of the write commands in the subset in a way that minimizes write amplification.
11. The storage device of claim 1, wherein the host interface communicates with the host via a peripheral component interconnect express bus in accordance with a non-volatile memory host controller interface specification.
12. The storage device of claim 11, wherein the host has a plurality of submission queues to communicate requests to the storage device; and the storage device is determined to be in an idle state at least after the submission queues are empty.
1. A storage device, comprising:
a host interface;
a controller;
non-volatile storage media; and
firmware containing instructions executable by the controller to:
receive, via the host interface, a plurality of commands from a host,
select a subset of commands from the plurality of commands;
schedule the subset for execution during an idle time; and
reduce write amplification in executing the commands in the subset during the idle time;
wherein the non-volatile storage media includes flash memory; and the controller performs garbage collection during the idle time;
wherein the commands of the subset include write commands for storing data in the flash memory;
wherein the write commands in the subset are scheduled in a queue for execution during the idle time in response to the host specifying a quality of service level lower than a threshold for the commands of the subset.
2. The storage device of claim 1, wherein the write commands are executed after performing garbage collection.
3. The storage device of claim 1, wherein the write commands are executed in combination with garbage collection.
4. The storage device of claim 1, wherein the commands of the subset are scheduled in a queue for execution during the idle time in response to the host identifying that the commands of the subset have no requirement in latency performance in completion.
5. The storage device of claim 4, wherein the write commands are selected for the queue based on an attribute of the write commands.
6. The storage device of claim 5, wherein the attribute indicates that the write commands stores data non-sequentially in an address space.
7. The storage device of claim 1, wherein the write commands in the subset are scheduled in a queue for execution during the idle time in response to the host specifying a priority level lower than a threshold for the write commands.
8. The storage device of claim 1, wherein the controller reduces write amplification via compressing data to be stored via the commands in the subset.
9. The storage device of claim 1, wherein the controller reduces write amplification via combining write operations in the commands in the subset.
10. The storage device of claim 1, wherein the controller reduces write amplification via searching a logical to physical address map schedule for execution of the commands in the subset via minimizing write amplification.
11. The storage device of claim 1, wherein the host interface communicates with the host via a peripheral component interconnect express bus in accordance with a non-volatile memory host controller interface specification.
12. The storage device of claim 11, wherein the host has a plurality of submission queues to communicate requests to the storage device; and the storage device is determined to be in the idle state at least after the submission queues are empty.


A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply
by applicant showing that the claims subject to the rejection are patentably distinct from the
reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the
pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of
terminal disclaimers). Such a response is required even when the nonstatutory double
patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the
claims subject to the rejection are patentably distinct from the reference application’s
claims, is necessary for further consideration of the rejection of the claims, such a filing
should not be held in abeyance. Only objections or requirements as to form not necessary for
further consideration of the claims may be held in abeyance until allowable subject matter is
indicated. see MPEP § 804

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Traister (US 20090006719Al).

Referring to claims 1, 12, and 17, taking claim 1 as exemplary, Traister teaches
An apparatus, comprising:
a communication interface; ([Traister 0018, Fig. 1A] Memory controller 110 includes bus 124 that interfaces with system bus 126 through host interface 104. Memory controller 110 further interfaces with memory 118 through memory interface 108. Host interface 104)
a storage medium; ([Traister abstract, 0017, Fig. 1A] non-volatile memory storage system 102 includes memory controller 110 in communication with memory 118) and
a processing device configured via instructions to: ([Traister 0018, Fig. 1A] Memory controller 110 includes processor 106 (e.g., microprocessor, microcontrollers, and other processors))
receive, via the communication interface, a command to store data into the storage medium; ([Traister 0024, 0027, 0033, Figs. 2, 3B, 4] received command may include write)
extract, from the command, an indication of a priority level specified for the command; ([Traister claim 1, abstract, Figs. 3A,  3B] memory controller is configured to assign a priority level to one or more types of housekeeping operations that may be higher than a priority level of one or more types of commands received by a host coupled to the storage system, and to service all operations required of the flash memory module according to priority)
select, based at least in part on the priority level, the command; ([Traister claim 1, 0033, Figs. 3A, 3B, 4] operations are serviced according to priority in step 412. For, example, the operations may be serviced according the priorities shown in Tables A and B.)
schedule, in response to the command being selected, the command in a queue; ([Traister claim 1, 0028, 0033, Figs. 2, 3B] A host command received in step 208 will be sent to the back end scheduler 144 in step 212. scheduling operations and retrieving the scheduled operations from the queue according to the priority of the operations) and
postpone execution of commands in the queue until a portion of the apparatus reaches an idle state ([Traister Figs. 3B] scheduled to execute in the background (during host idle period)).

Referring to claim 2, Traister teaches
The apparatus of claim 1, wherein the communication interface is configured to be connected to a host computer ([Traister abstract, Fig. 1A] host coupled to the storage system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traister (US 20090006719Al) in view of Fetik (US 20140020083 A1).

Referring to claim 3, Traister teaches
The apparatus of claim 2, wherein the communication interface is configured to communicate with the host computer via a ([Traister 0018, Fig. 1A] Memory controller 110 includes bus 124 that interfaces with system bus 126 through host interface 104. Memory controller 110 further interfaces with memory 118 through memory interface 108. Host interface 104). 
Traister doesn’t explicitly teach the bus is a peripheral component interconnect express bus. Examiner notes that peripheral component interconnect express is well known high speed interface bus standard.
Fetik teaches peripheral component interconnect express bus ([Fetik 0448-0449]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Traister and Fetik before him or her to modify the bus of Traister to include peripheral component interconnect express of Fetik. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the bus have the goal of higher performance through eliminating the latency cause by some command processing as suggested by Fetik. The use of a known technique to improve similar devices in the same way is known. Therefore, it would have been obvious to combine Traister with Fetik to obtain the invention as specified in the instant application claims.
	
Claim(s) 4-8 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traister (US 20090006719Al) in view of Fetik (US 20140020083 A1) as applied to claim 3 above/Traister (US 20090006719Al) as applied to claims 12 above, and further in view of Bux (US 20140032817Al).

Referring to claims 4 and 13, taking claim 4 as exemplary, Traister/Traister in view of Fetik teaches
The apparatus of claim 3, wherein the communication interface is configured to access a plurality of submission queues on the host computer to retrieve commands for execution in the apparatus; ([Traister 0018-0019] queue 131 and queue 130 of memory operations may also be stored in non-volatile memory cell array 122).
Traister/Traister in view of Fetik doesn’t explicitly teach and the portion of the apparatus reaches the idle state after a determination that the plurality of submission queues are empty.
Bux teaches and the portion of the apparatus reaches the idle state after a determination that the plurality of submission queues are empty ([Bux claim 3, 0013, Fig. 1] first and second idle condition may be determined based on a request queue of the SSD being empty).
Traister, Fetik, and Bux are analogous art because they are from the same field of endeavor in storage system. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Traister, Fetik, and Bux before him or her to modify the background processing storage system of Traister/Traister and Fetik to include the idle time garbage collection of Bux, thereafter the background storage system is connected to idle time garbage collection. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the background processing storage system to support additional types of commands during background processing and reduce write amplification as suggested by Bux. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Traister/Traister and Fetik with Bux to obtain the invention as specified in the instant application claims.

Referring to claims 5 and 14, taking claim 5 as exemplary, Traister/Traister in view of Fetik and further in view of Bux teaches
The apparatus of claim 4, wherein the storage medium includes flash memory; ([Traister abstract, 0019] flash memory module) and the processing device is further configured to perform operations of garbage collection after the portion of the apparatus reaches the idle state ([Bux 0005] garbage collection in a SSD includes determining whether the SSD is idle by a garbage collection module of the SSD).

Referring to claims 6 and 15, taking claim 6 as exemplary, Traister/Traister in view of Fetik and further in view of Bux teaches
The apparatus of claim 5, wherein the processing device is configured to execute the commands in the queue after the operations of garbage collection ([Traister 0033, Fig. 4] If it is
determined that the host command requires or creates garbage collection, the host command (including the associated garbage collection operation) is immediately serviced, as seen in step 416. If however, it does not, operations are serviced according to priority in step 412. For, example, the operations may be serviced according the priorities shown in
Tables A and B).

Referring to claims 7 and 16, taking claim 7 as exemplary, Traister/Traister in view of Fetik and further in view of Bux teaches
The apparatus of claim 5, wherein the processing device is configured to execute the commands in the queue in combination with the operations of garbage collection ([Traister claim 1, 0033, Fig. 4] operations are serviced according to priority in step 412. For, example, the operations may be serviced according the priorities shown in Tables A and B).

Referring to claim 8, Traister/Traister in view of Fetik and further in view of Bux teaches
The apparatus of claim 5, wherein the priority level is configured to indicate no requirement in latency performance in completion of the commands in the queue ([Traister 0033, Figs. 3A, 3B] operations may be serviced according the priorities shown in Tables A and B which do not include a latency performance).

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traister (US 20090006719Al) in view of Fetik (US 20140020083 A1) and further in view of Bux (US 20140032817Al) as applied to claim 8 above/Traister (US 20090006719Al) as applied to claims 17 above, and further in view of Wilkins (US 9268499 B1).

Referring to claims 9 and 18, taking claim 9 as exemplary, Traister/Traister in view of Fetik and further in view of Bux teaches The apparatus of claim 8, wherein the processing device is configured to select the command for scheduling in the queue further based on an attribute of the command ([Traister 0031, Fig. 3A] The priority of the operations is delineated in Tables A and B below, reproduced as FIGS. 3A and 3B, respectively. Table A indicates at a high level the priority that will be associated with a general operation type.). 
Traister/Traister in view of Fetik and further in view of Bux doesn’t explicitly teach and the attribute is configured to indicate a non-sequential access in an address space.
Wilkins teaches and the attribute is configured to indicate a non-sequential access in an address space ([Wilkins col 1:15-30, col 2:27-44] non-sequential data).
Traister, Fetik, Bux, and Wilkins are analogous art because they are from the same field of endeavor in storage system. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Traister, Fetik, Bux, and Wilkins before him or her to modify the storage system of Traister/Traister, Fetik, and Bux, to include the non-sequential support of Wilkins, thereafter the background storage system is connected to non-sequential data support. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the storage system to support more data types and organization as suggested by Wilkins. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Traister/Traister, Fetik, and Bux with Wilkins to obtain the invention as specified in the instant application claims.

Claim(s) 10-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traister (US 20090006719Al) in view of Fetik (US 20140020083 A1), Bux (US 20140032817Al) and further in view of Wilkins (US 9268499 B1) as applied to claim 9 above/Traister (US 20090006719Al) and further in view of Wilkins (US 9268499 B1) as applied to claims 18 above, and further in view of Kanno (US 20180088811 A1).

Referring to claims 10 and 19, taking claim 10 as exemplary, Traister, Fetik, Bux, and Wilkins/Traister and Wilkins teaches The apparatus of claim 5.
Traister, Fetik, Bux, and Wilkins/Traister and Wilkins doesn’t explicitly teach wherein the processing device is configured to compress data to be stored via the commands in the queue.
Kanno teaches wherein the processing device is configured to compress data to be stored via the commands in the queue ([Kanno 0070] In addition, it is also possible to reduce the write amplification of the SSD 3, by using a data memory space which is increased by data compression, as a work area for the garbage collection. In other words, since the physical memory capacity required to store the host data can be reduced by the data compression, the frequency of the garbage collection can be reduced as well. As a result, it is possible to reduce the write amplification of the SSD 3.).
Traister, Fetik, Bux, and Wilkins and Kanno are analogous art because they are from the same field of endeavor in storage system. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Traister, Fetik, Bux, and Wilkins and Kanno before him or her to modify the storage system of Traister, Fetik, Bux, and Wilkins/Traister and Wilkins, to include the data compression support of Kanno, thereafter the background storage system is connected to data compression. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the storage system to support data compression and achieve reduced write amplification as suggested by Kanno. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Traister, Fetik, Bux, and Wilkins/Traister and Wilkins with Kanno to obtain the invention as specified in the instant application claims.

Referring to claims 11 and 20, taking claim 11 as exemplary, combine Traister, Fetik, Bux, Wilkins, and further in view of Kanno /Traister, Wilkins, and further in view of Kanno teaches
The apparatus of claim 5, wherein the processing device is configured to combine write operations requested by the commands in the queue ([Traister claim 7] prioritizing a group of operations including host commands and internal operations of the storage system in a
unified priority scheme).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding idle period command execution.
US 20160350214 A1
US 20080052506 A1
US 20080040818 A1
US 20060184718 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132